DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-6 of Applicants’ remarks filed June 29, with respect to the rejection under Section 102 have been fully considered and are persuasive. Sweeney fails to disclose any capacitor having a capacitance that changes with respect to the body parameter being measured.  The rejection of claims 1-11 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Xu over Melzer, as explained in the next section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11,284,840 B1 to Xu in view of US 6,280,385 B1 to Melzer et al. (“Melzer”).
Claim 1 (currently amended): An implant, comprising: 
a main structure formed by a plurality of struts and free spaces formed between said plurality of struts (see Fig 2, element 20); 
a sensor assembly for measuring a body parameter, said sensor assembly including at least one electrical conductor and at least one capacitor (see col 1, ln 46-58);  
said at least one electrical conductor and said at least one capacitor being connected to form at least one electrical resonant circuit (see col 3, ln 49-col 4, ln 6); 
said at least one electrical conductor being a coil having at least one turn (see Fig 1, element 5); 
said coil and said at least one capacitor being mounted directly on, or integrated into, one or more of said plurality of struts (see col 38-41); 
said at least one capacitor being in contact at least on one side with a surrounding environment and having a capacitance changing in dependence on the body parameter to be determined (see col 5, ln 35-49 – “The first LC tank 102 is pressure sensitive, meaning that its resonant frequency changes in response to changes in pressure. This can be accomplished, for example, by including an elastic dielectric material within the capacitor 7.”).
Xu is silent as to whether the electrical conductor is insulated with respect to at least one of the implant or another electrical conductor.  
However, in a related invention, Melzer teaches insulating an inductor on a stent so as to ensure that such a structure exhibits inductance (see col 7, ln 37-61 and col 9, ln 20-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the stent structure having a coil and a capacitor with a capacitance changing in dependence on a body parameter as shown by Xu with the insulation of Melzer to ensure that the struts of the stent do not interfere with its inherent inductance.
As to claim 5, Xu further discloses wherein said sensor assembly includes at least two resonant circuits being electrically and physically separated from one another, said at least two resonant circuits having different inherent frequencies (see col 1, ln 59-col 2, ln 16).  
Claim 11 is rejected for the same reasons provided in the treatment of claim 1 with particular reference to Fig 6 of Melzer showing how the coil surrounds the free spaces of the stent structure.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Melzer as applied to claim 1 above, and further in view of US 2016/0045316 A1 to Braido et al. (“Braido”).
As to claim 3, Xu is unclear as to the structure of the coil. However, such structure required by claim 3 is shown by Braido (see Fig 3B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the stent tank circuit of Xu with the structure of Braido as it would lead to the predictable result that is an inductor having an inductance.
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791